Exhibit 10.37

Director Compensation Summary Term Sheet


During calendar year 2013, each non-employee member of the Board is entitled to
receive an aggregate of $60,000 in cash and restricted stock. The cash portion
of the compensation will be paid quarterly in $7,500 increments. The remainder
of such compensation will be paid in restricted shares of the Company’s Class A
common stock, and will be vested on December 31, 2013 to individuals who are on
the Board on December 31, 2013.


In addition to the foregoing, each non-employee director is entitled to receive
$1,000 for each Board or committee meeting attended. Further, the Chairman of
the Executive Committee, the Nominating and Corporate Governance Committee and
the Compensation Committee will be paid an additional retainer of $2,500 per
quarter. The Chairman of the Audit Committee will be paid a retainer of $3,000
per quarter. The Chairman of the Board is entitled to receive a retainer of
$90,000, payable quarterly in restricted shares of the Company’s Class A Common
Stock pursuant to the terms of the Crawford & Company Non-Employee Director
Stock Plan.




